Citation Nr: 0808667	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
bilateral hearing loss and if so, is service connection 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
tinnitus and if so, is service connection warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that no new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran was notified of this decision 
and he did not file a timely appeal.

2.  Evidence received since the August 1995 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSION OF LAW

Evidence added to the record since the August 1995 rating 
decision is new and material; thus, the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

It is noted that in order to establish service connection 
generally, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

II.  Analysis 

In the August 1995 rating decision, the RO denied the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus on the basis that there was no evidence of 
a current diagnosis or an in-service injury.  The evidence of 
record at the time of the decision consisted of the veteran's 
service medical records from May 1974 to May 1995 and a VA 
examination report dated in July 1995.  The veteran was 
notified of the decision in August 1995.  The veteran did not 
file an appeal and the August 1995 rating decision became 
final.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

In June 2004, the veteran submitted a letter asking to reopen 
his claim for bilateral hearing loss and tinnitus because he 
had new and material evidence to submit.  The evidence 
submitted since the August 1995 rating decision includes VA 
treatment records and private medical records from P.K., 
M.D., dated in December 2006.

The Board finds the December 2006 private medical records 
from Dr. P.K. to be new and material evidence.  The medical 
records show that the veteran has constant tinnitus and 
bilateral hearing loss.  The evidence is new because it has 
not previously been submitted to agency decisionmakers.  The 
evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.  

In conclusion, the Board finds that the evidence received 
since the August 1995 rating decision is new and material, 
and the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are reopened.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  In any event, as the determination above reopens the 
claims for de novo review, the appeal to this extent has been 
granted and the veteran has not been prejudiced.  The 
reopened claims are further addressed in the remand appended 
to this decision.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.  To this extent only, the appeal 
is granted.


REMAND

The Board notes that a current medical examination and 
medical opinion is needed in order to fairly adjudicate the 
merits of the veteran's claims.  As noted above, the newly 
received evidence establishes that the veteran has bilateral 
hearing loss and tinnitus.  See July 2004 VA examination 
report and December 2006 private medical reports.  The record 
also shows that the veteran worked as an electrician's mate 
while serving aboard a naval ship, and that he attributes his 
disorders to in-service excessive noise exposure.

In disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon 
are met.  Thus, the Board finds that a remand for an 
examination and medical opinion is necessary to decide the 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
etiology of his bilateral hearing loss and 
tinnitus.  Specifically, the examiner is 
directed to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's bilateral hearing loss and 
tinnitus are related to his active 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.

2.  Also, review the claims folder and 
ensure that all notification and 
development action required by statute, 
implementing regulation, court decisions, 
and VA directives has been completed.  

3.  Then readjudicate the claims and, 
thereafter, if the claims on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, if in order, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


